DETAILED ACTION
This office action is responsive to communication filed on 12/17/2020. Claims 1, 9, 16 and 21 are independent. Claim 4 is cancelled. Claims 1, 9-16 and 21 are amended. Thus, claims 1-3 and 5-25 are pending and being considered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicant’s representative Mr. Nathan J. Gallus (Reg. No. 69,860) on 02/11/2021. The summary of the interview is attached.


Amendments to the Claims
The application has been amended as followed:
1.	(Currently Amended) An apparatus, comprising:
a hardware processor; and
a vehicular communication component coupled to the hardware processor and associated with a vehicular entity, wherein the vehicular communication component is configured to:
generate a vehicular private key and a vehicular public key;
provide the vehicular public key to a plurality of external communication components, wherein each respective one of the plurality of external communication components is positioned on a different transportation assistance entity located at contiguous locations on a road;
provide data to at least a first and a second of the plurality of external communication components;
receive, in response to providing the data, additional data from the first of the plurality of external communication components, wherein: 
the additional data includes continuous and repeated information that indicates a characteristic of the road based on the contiguous locations of the plurality of external communication components, wherein the characteristic comprises one of straightness, an approaching curve, an upcoming lane change, or a detour; and
the additional data is encrypted using the vehicular public key; 

	an approaching emergency vehicle; and
	a pathway along roadways to provide the emergency vehicle priority over the vehicular entity and additional vehicular entities;
decrypt the additional data using the vehicular private key; and
determine that the first of the plurality of external communication components from which the additional data is received is a particular distance from the vehicular communication component when the additional data is received;
in response to the particular distance being above a threshold distance, discard the received additional data; and
in response to the particular distance being below the threshold distance, retain the received additional data.  

2.	(Previously Presented) The apparatus of claim 1, wherein the vehicular communication component is further configured to:
receive an external public key from the first of the plurality of external communication components; and
encrypt, using the external public key, the data provided to the first of the plurality of external communication components, prior to providing the data. 



4.	(Canceled) 

5.	(Original) The apparatus of claim 1, wherein the transportation assistance entities comprise at least one of a road lane, a traffic sign, a street light, an emergency vehicle, a pedestrian, a traffic officer, and a police officer.

6.	(Original) The apparatus of claim 1, wherein the vehicular communication component is configured to provide the vehicular public key to the plurality of external communication components using radio-frequency identification (RFID).  

7.	(Previously Presented) The apparatus of claim 1, wherein the vehicular communication component is configured to provide the vehicular public key to the first of the plurality of external communication components in response to the vehicular communication component being the particular distance from the first external communication component.

8.	(Original) The apparatus of claim 1, wherein the vehicular communication component is further configured to:
determine received data is associated with a road lane other than a road lane that the vehicular communication component is within a particular distance from; and
discard the received data associated with the other road lane that is not within the particular distance.  

9.	(Currently Amended) A computer-implemented method, executed by at least one or more hardware processors, the method comprising:
generating a vehicular private key and a vehicular public key associated with a vehicular entity;
providing the vehicular public key to a plurality of external communication components, wherein: 
each respective one of the plurality of external communication components is positioned on a different transportation assistance entity and the plurality of external communication components are positioned at contiguous locations on a road;
receiving an external public key from a first and a second of the plurality of external communication components;
encrypting data using the external public key;
providing the encrypted data to the first and the second of the plurality of external communication components;
receiving, in response to providing the encrypted data, additional data from the first of the plurality of external communication components, wherein the additional data is encrypted using the vehicular public key and includes continuous and repeated information that indicates a characteristic of the road based on the contiguous locations of the plurality of external communication components, wherein the characteristic comprises one of straightness, an approaching curve, an upcoming lane change, or a detour;

an approaching emergency vehicle; and
	a pathway along roadways to provide the emergency vehicle priority over the vehicular entity and additional vehicular entities; 
decrypting the additional data using the vehicular private key;
determining that the first of the plurality of external communication components from which the additional data is received is a particular distance from the vehicular communication component when the additional data is received;
in response to the particular distance being above a threshold distance, discard the received additional data; and
in response to the particular distance being below the threshold distance, retain the received additional data.
  
10.	(Currently Amended) The computer-implemented method of claim 9, further comprising verifying an identity of the first of the plurality of external communication components using the decrypted additional data.

11.	(Currently Amended) The computer-implemented method of claim 9, wherein the decrypted additional data comprises at least one of a lane identification, a road identification, a digital signature, lane information, road information, emergency vehicle information, traffic agent information, railroad crossing information, emergency event information. 

12.	(Currently Amended) The computer-implemented method of claim 9, further comprising: 
receiving a digital signature from the first of the plurality of external communication components;   
verifying the digital signature; and
discarding data received from the first of the plurality of external communication components in response to at least one of determining that the digital signature is unverified and determining that the received data is associated with a different road lane than a road lane associated with the first of the plurality of external communication components.

13.	(Currently Amended) The computer-implemented method of claim 12, further comprising accepting the received data in response to determining that the digital signature is verified.

14.	(Currently Amended) The computer-implemented method of claim 12, further comprising: 
generating, by the external communication component, the digital signature using the external private key; and 
verifying, by the vehicular communication component, the digital signature using the external public key.  

computer-implemented method of claim 9, wherein the encrypting and decrypting is performed using a device identification composition engine (DICE)-robust internet of thing (RIOT) protocol.  

16.	(Currently Amended) An apparatus, comprising:
a hardware processor; and
a plurality of external communication components each coupled to the hardware processor, wherein: 
the plurality of external communication components are located at contiguous locations on a road; and
the plurality of external communication components are configured to provide continuous and repeated information that indicates a characteristic of the road based on the contiguous locations of the plurality of external communication components, wherein the characteristic comprises one of straightness, an approaching curve, an upcoming lane change, or a detour;
each of the plurality of external communication components are configured to:
generate an external private key, an external public key, an external identification, and an external certificate;
provide the external public key, the external identification, the external certificate, and the continuous and repeated information to a plurality of vehicular communication components, wherein each respective one of the plurality of vehicular communication components is coupled to a different vehicle;
receive a vehicular public key and vehicular data from at least one of the plurality of vehicular communication components, wherein the vehicular data comprises 
encrypt data using the vehicular public key;
provide the encrypted data to the at least one of the plurality of vehicular communication components and perform the requested action, wherein the encrypted data indicates:
an approaching emergency vehicle; and
a pathway along roadways to provide the emergency vehicle priority over the vehicles each associated with a different respective one of the plurality of vehicular communication components;
verify an identity of the at least one vehicular communication component using the vehicular data, wherein verification of the identity of the vehicular communication component prevents repudiation of the request to perform the action;
receive, in response to providing the data, additional data from the at least one of the plurality of vehicular communication components, wherein the additional data is encrypted using the external public key; and
decrypt the additional data using the external private key.  

17.	(Previously Presented) The apparatus of claim 16, wherein each of the plurality of external communication components is further configured to verify an identity of the respective vehicle coupled to the at least one of the plurality of vehicular communication components using the vehicular data.


	encrypting the external identification and a private external identification resulting in an encrypted value; and
	encrypting the encrypted value and the external private key.

19.	(Original) The apparatus of claim 18, wherein the external identification and the private external identification are generated using an asymmetric identification generator.

20.	(Original) The apparatus of claim 16, wherein the external public key and the external private key are generated using an asymmetric key generator.   

21.	(Currently Amended) A system, comprising:
a vehicular apparatus, comprising:
		a vehicular hardware processor; and
		a vehicular communication component coupled to the vehicular hardware processor and configured to generate a vehicular private key, a vehicular public key, and a vehicular digital signature; and
a plurality of external apparatuses each coupled to a transportation assistance entity, wherein each of the plurality of external apparatuses:
are located at contiguous locations on a road;
are configured to provide continuous and repeated information that indicates a characteristic of the road based on the contiguous locations of the plurality 
comprise:
an external hardware processor; and
an external communication component coupled to the external hardware processor and configured to:
generate an external private key and an external public key;
receive the vehicular public key and the vehicular digital signature; 
encrypt external data using the vehicular public key;
wherein the vehicular communication component is further configured to: 
receive the external public key and external data;
encrypt vehicular data using the external public key, wherein the encrypted vehicular data comprises a request to perform an action; and
decrypt the external data using the vehicular private key; and
	wherein the external communication component is further configured to: 
receive the encrypted vehicular data; 
decrypt the vehicular data using the external private key;
verify an identity of the vehicular communication component;
in response to verifying the identity, perform the action, wherein verification of the identity of the vehicular communication component prevents repudiation of the request by the vehicular communication component to perform the action; and

an approaching emergency vehicle; and
a pathway along roadways to provide the emergency vehicle priority over a plurality of vehicles where the vehicle apparatus is associated with one of the plurality of vehicles.

22.	(Original) The system of claim 21, wherein: 
the external data comprises an external digital signature; and
the vehicular communication component is configured to determine an identity of the transportation assistance entity based on the external digital signature.

23.	(Original) The system of claim 22, wherein the external digital signature is generated using the external private key.  

24.	(Original) The system of claim 22, wherein the vehicular communication component is configured to verify the external digital signature using the external public key.  

25.	(Previously Presented) The system of claim 21, wherein: 
each of the plurality of external communication components is configured to determine an identity of a vehicle associated with the vehicular apparatus based on the vehicular digital signature.  

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance: 
Claims 1-3 and 5-25 are allowed.
The following references/prior arts disclose the subject matter/limitation recited in independent claims 1, 9, 16 and 21 before/after the current amendment is submitted/made.

Regarding claim 1, Yabuuchi (US 2019/0335304 A1) teaches an apparatus, comprising (Yabuuchi, Fig. 3 illustrates an in-vehicle communication apparatus): 
a hardware processor (Yabuuchi, Fig. 3 illustrates a processing unit 11); and 
a vehicular communication component coupled to the hardware processor, wherein the vehicular communication component is configured to (Yabuuchi, Fig. 3 illustrates an in-vehicle communication unit 13, vehicle-vehicle communication unit 14 and road-vehicle communication unit 15, which are coupled to processing unit 11): 
generate a vehicular private key and a vehicular public key (Yabuuchi, Para. [0010], discloses that the in-vehicle communication apparatus has a key generation processing unit that generates a set of a private key and a public key); 
provide the vehicular public key to a plurality of external communication components, wherein each respective one of the plurality of external communication components is positioned on a different transportation assistance entity Yabuuchi, Para. [0010], discloses that the in-vehicle communication apparatus 10 wirelessly transmits the generated public key, together with the creation request for the certificate information, to the server apparatus, and see also Para. [0043], discloses that the in-vehicle communication apparatus 10 wirelessly transmits transmission data to ); 
receive, in response to providing the data, additional data from the first of the plurality of external communication components (Yabuuchi, Para. [0052], discloses that the vehicle-vehicle unit 14 performs data transmission to other in-vehicle communication apparatuses 10 by outputting a signal obtained through modulating data for transmission provided by the processing unit 11 from an antenna, and also receives data from other in-vehicle communication apparatuses 10 by demodulating signals received with the antenna and provides the received data to the processing unit 11 (see Fig. 1, for vehicle-vehicle, road-vehicle communication). Note that an electronic signature generated using the key information 12a and the certificate information 12b stored in the storage unit 12 is attached to data that is transmitted by the vehicle-vehicle unit 14, and see also Para. [0049], discloses that where the key information 12a includes information on the private key and public key of the in-vehicle communication apparatus 10 itself that are required in communication. The certificate information 12b is certificate information issued by the certificate information issuing system 5, and is certificate information certifying the validity of the public key of the key information 12a, or see also Para. [0053], which discloses road-vehicle data transmission), 
However Yabucchi fails to explicitly disclose limitations such as “wherein each respective one of the plurality of external communication components is positioned on a different transportation assistance entity located at contiguous location on a road; wherein: the additional data includes continuous and repeated information that indicates a characteristic of the road based on the contiguous locations of the plurality of external communication components, wherein the characteristic comprises one of straightness, an approaching curve, an upcoming lane change, or a detour; and the additional data is encrypted using the vehicular public key; receive, in response to providing the data, further additional data from the second of the plurality of external communication components, wherein the further additional data indicates: an approaching emergency vehicle; and a pathway along roadways to provide the emergency vehicle priority over the vehicular entity and additional vehicular entities; decrypt the additional data using the vehicular private key; and determine that the first of the plurality of external communication components from which the additional data is received is a particular distance from the vehicular communication component when the additional data is received; in response to the particular distance being above a threshold distance, discard the received additional data; and in response to the particular distance being below the threshold distance, retain the received additional data.”
But Chase (US 2018/0335781 A1) from the same field of technology teaches wherein each respective one of the plurality of external communication components is positioned on a different transportation assistance entity located at contiguous location on a road; wherein: the additional data includes continuous and repeated information that indicates a characteristic of the road based on the contiguous locations of the plurality of external communication components, wherein the characteristic comprises one of straightness, an approaching curve, an upcoming lane change, or a detour (Chase, Figs. 3A-3B and Para. [0027, 0045-0047 ); and
determine that the first of the plurality of external communication components from which the additional data is received is a particular distance from the vehicular communication component when the additional data is received (Chase, Para. [0047], discloses that the beacons 120 can be stationary--that is permanently provided by the side of a roadway, or temporarily at the sight of a and/or see also [0057, 0063] and/or Claims [3, 5, 12]); and 
in response to the particular distance being below the threshold distance, retain the received additional data (Chase, Para. [0057], discloses that the railroad crossings without automatic gates and/or signaling devices require vehicular drivers to "Stop, Look, Listen". Since autonomous vehicles 110 cannot inherently be relied upon to differentiate between nearby stationary trains and those coming towards them at 60 MPH or more, a railway crossing that was equipped with a BBIS beacon 120 would not only alert an autonomous vehicle 110 as to the presence of a railway crossing, but most critically the BBIS RR beacon 120 would be in control of any vehicle 110 that was at the threshold of a railroad crossing or wished to cross the tracks. Each BBIS RR beacon 120 at a railroad crossing would be data connected to the local-area railway system so it would know exactly where the railway traffic was at any given time. If there were no pending railway traffic at a particular vehicular crossing, then the beacon's vehicular command output would remain idle. Should there be railway traffic in the vicinity, then the BBIS RR beacon 120 would send explicit "hold in place" commands to any vehicles 110 just outside of the railroad crossing until the railway traffic had passed). 
However Yabuuchi as modified by Chase fails to explicitly disclose the limitations “the additional data is encrypted using the vehicular public key; receive, in response to providing the data, further additional data from the second of the plurality of external communication components, wherein the further additional data indicates: an approaching emergency vehicle; and a pathway along roadways to provide the emergency vehicle priority over the vehicular entity and additional vehicular entities; decrypt the additional data using the vehicular private key; and in response to the particular distance being above a threshold distance, discard the received additional data; and”
But Rubin (US 2013/0293394 A1) from the same field of technology teaches the additional data is encrypted using the vehicular public key; decrypt the additional data using the vehicular private key (Rubin, Para. [0572], discloses that the sender is configured to encrypt the message using a recipient’s PLI public key, and send the message via the V2V system, and the recipient is configured to decrypt the message using a recipient’s private key).  
However Yabuuchi as modified by Chase in view of Rubin fails to explicitly disclose the limitations “receive, in response to providing the data, further additional data from the second of the plurality of external communication components, wherein the further additional data indicates: an approaching emergency vehicle; and a pathway along roadways to provide the emergency vehicle priority over the vehicular entity and additional vehicular entities; and in response to the particular distance being above a threshold distance, discard the received additional data; and”
But Popple (US 2017/0124864 A1) from the same field of technology teaches receive, Popple, Para. [0036], discloses an emergency vehicle message: Emergency vehicles (ambulance, fire truck, police vehicle, etc.) transmit wireless messages when they are moving to an emergency (i.e., when their siren is activated). When vehicles receive these messages, they may react by moving to the side of the road in a timely manner with the message received);
However Yabuuchi as modified by Chase in view of Rubin and Popple fails to explicitly disclose the limitations “receive, in response to providing the data, further additional data from the second of the plurality of external communication components, wherein the further additional data indicates: an approaching emergency vehicle; and a pathway along roadways to provide the emergency vehicle priority over the vehicular entity and additional vehicular entities; and in response to the particular distance being above a threshold distance, discard the received additional data; and”
But Sims (US 2013/0141251 A1) from the same field of technology teaches in response to the particular distance being above a threshold distance, discard the received additional data (Sims, Fig. 1 and associated Para. [0063], discloses that, after a sharp turn, in roadway 10 vehicle 20 has overturned. This is sensed by a gyroscope present in a vehicle unit which transmits a warning to following vehicle 30 alerting following vehicle 30 that there has been an accident. The range of the signal 15 shows that the second following car, 40 does not receive any information about this accident. The advantage of this is that drivers are not overwhelmed with too much ); and
wherein the limitations “determine that the at least one of the plurality of external communication components from which the additional data is received is a particular distance from the vehicular communication component when the additional data is received; and in response to the particular distance being below the threshold distance, retain the received additional data.” are disclosed in Chase, (Para. [0047, 0057, 0063] and Claims [3, 5, 12]), as mentioned above, but it is further disclosed in Sims, (Fig. 1 and Para. [0063]), discloses that the hazard warning is only received within set transmission range.
However the combination of Yabuuchi, Chase, Rubin, Popple and Sims altogether fails to disclose the limitations “receive, in response to providing the data, further additional data from the second of the plurality of external communication components, wherein the further additional data indicates: a pathway along roadways to provide the emergency vehicle priority over the vehicular entity and additional vehicular entities;”

Regarding claim 9, Yabuuchi (US 2019/0335304 A1) teaches a computer-implemented method, executed by at least one or more hardware processors, the method comprising (Yabuuchi, Fig. 3 illustrates a processing unit 11):
 generating a vehicular private key and a vehicular public key (Yabuuchi, Para. [0010], discloses that the in-vehicle communication apparatus has a key generation processing unit that generates a set of a private key and a public key); 
providing the vehicular public key to a plurality of external communication components, wherein: each respective one of the plurality of external communication components is positioned on a different transportation assistance entity  (Yabuuchi, Para. [0010], discloses that the in-vehicle communication apparatus 10 wirelessly transmits the generated public key, together with the creation request for the certificate information, to the server apparatus, or see also Para. [0043], discloses to transmit the generated public key to another in-vehicle communication apparatus 10, the roadside communication apparatus 3 or the like); 
receiving an external public key from a first and a second of the plurality of external communication components (Yabuuchi, Para. [0005 and 0010], discloses that an in-vehicle communication apparatus generates and transmits a public key in a vehicle-vehicle communication);


receiving, in response to providing the encrypted data, additional data from the first of the plurality of external communication components (Yabuuchi, Para. [0052], discloses that the vehicle-vehicle unit 14 performs data transmission to other in-vehicle communication apparatuses 10 by outputting a signal obtained through modulating data for transmission provided by the processing unit 11 from an antenna, and also receives data from other in-vehicle communication apparatuses 10 by ), 
However Yabuuchi fails to explicitly disclose limitations “wherein: the plurality of external communication components are positioned at contiguous locations on a road; encrypting data using the external public key; providing the encrypted data to the first and the second of the plurality of external communication components; wherein the additional data is encrypted using the vehicular public key and includes continuous and repeated information that indicates a characteristic of the road based on the contiguous locations of the plurality of external communication components, wherein the characteristic comprises one of straightness, an approaching curve, an upcoming lane change, or a detour; receiving, in response to providing the encrypted data, further additional data from the second of the plurality of external communication components, wherein the further additional data indicates: an approaching emergency vehicle; and a pathway along roadways to provide the emergency vehicle priority over the vehicular entity and additional vehicular entities; decrypting the additional data using the vehicular private key; determining that the first of the plurality of external communication components from which the additional data is received is a particular distance from the vehicular communication component when the additional data is received; in response to the particular distance being above a threshold distance, discard the received additional data; and in response to the particular distance being below the threshold distance, retain the received additional data.”
But Chase (US 2018/0335781 A1) from the same field of technology teaches the plurality of external communication components are positioned at contiguous locations on a road; wherein the additional data Chase, Figs. 3A-3B and Para. [0027, 0045-0047 and 0062], discloses a temporary BBIS beacon 120C could also be used to provide specific detail to passing BBIS-equipped vehicles. In this regard, the temporary beacon 120C would generally operate in the same fashion as a stationary beacon 120A, but could be provided in a traffic cone, temporary signage or an emergency light or flare, positioned as necessary by police or construction crews, to provide alerts and recommended command guidance--such as, "Local Traffic Only", "No Through Traffic", "Detour Routes", etc. Further, if there is construction or a disabled vehicle, for example, and the travel lanes are shifted from the ordinary layout of the road--and thus contrary to what would be programmed in a standard GPS signal--the temporary BBIS beacon 120C could guide the vehicle 110 );
determine that the first of the plurality of external communication components from which the additional data is received is a particular distance from the vehicular communication component when the additional data is received (Chase, Para. [0047], discloses that the beacons 120 can be stationary--that is permanently provided by the side of a roadway, or temporarily at the sight of a roadway condition--and feed contextual travel information to approaching vehicles 110 or even other vehicles 110 in the general vicinity in advance of arrival at the roadway condition. BBIS beacons 120 could also be mobile and located in numerous vehicles, which can exchange traffic and roadway condition information directly with each other as they are moving, or through a centralized or localized information center, or to and from stationary beacons, and/or see also [0057, 0063] and/or Claims [3, 5, 12]); and 
in response to the particular distance being below the threshold distance, retain the received additional data (Chase, Para. [0057], discloses that the railroad crossings without automatic gates and/or signaling devices require vehicular drivers to ). 
However Yabuuchi as modified by Chase fails to explicitly disclose the limitations “encrypting data using the external public key; providing the encrypted data to the first and the second of the plurality of external communication components; wherein the additional data is encrypted using the vehicular public key; receiving, in response to providing the encrypted data, further additional data from the second of the plurality of external communication components, wherein the further additional data indicates: an approaching emergency vehicle; and a pathway along roadways to provide the emergency vehicle priority over the vehicular entity and additional vehicular entities; decrypting the additional data using the vehicular private key; in response to the particular distance being above a threshold distance, discard the received additional data; and”
encrypting data using the external public key; providing the encrypted data to the first and second of the plurality of external communication components (Rubin, Para. [0199 and 0572], discloses to encrypting the messages using the recipient’s PLI public key, wherein the messages comprises sub-messages that contain V2V information or implementing a V2V application layer functionality); 
wherein the additional data is encrypted using the vehicular public key and decrypting the additional data using the vehicular private key (Rubin, Para. [0572], discloses that the sender is configured to encrypt the message using a recipient’s PLI public key, and send the message via the V2V system, and the recipient is configured to decrypt the message using a recipient’s private key).  
However Yabuuchi as modified by Chase in view of Rubin fails to explicitly disclose the limitations “receiving, in response to providing the encrypted data, further additional data from the second of the plurality of external communication components, wherein the further additional data indicates: an approaching emergency vehicle; and a pathway along roadways to provide the emergency vehicle priority over the vehicular entity and additional vehicular entities; in response to the particular distance being above a threshold distance, discard the received additional data; and”
But Popple (US 2017/0124864 A1) from the same field of technology teaches receiving, Popple, Para. [0036], discloses an emergency vehicle message: Emergency vehicles (ambulance, fire truck, police vehicle, etc.) transmit wireless messages when they are moving to an emergency (i.e., when their siren is activated). When vehicles receive these messages, they may react by moving to the side of the road in a timely manner with the message received);
However Yabuuchi as modified by Chase in view of Rubin and Popple fails to explicitly disclose the limitations “receiving, in response to providing the encrypted data, further additional data from the second of the plurality of external communication components, wherein the further additional data indicates: a pathway along roadways to provide the emergency vehicle priority over the vehicular entity and additional vehicular entities; in response to the particular distance being above a threshold distance, discard the received additional data; and”
But Sims (US 2013/0141251 A1) from the same field of technology teaches in response to the particular distance being above a threshold distance, discard the received additional data (Sims, Fig. 1 and associated Para. [0063], discloses that, after a sharp turn, in roadway 10 vehicle 20 has overturned. This is sensed by a gyroscope present in a vehicle unit which transmits a warning to following vehicle 30 alerting following vehicle 30 that there has been an accident. The range of the signal 15 shows that the second following car, 40 does not receive any information about this accident. The advantage of this is that drivers are not overwhelmed with too much information at one time. Drivers are only informed of hazards or potential hazards which are imminent); and
determine that the at least one of the plurality of external communication components from which the additional data is received is a particular distance from the vehicular communication component when the additional data is received; and in response to the particular distance being below the threshold distance, retain the received additional data.” are disclosed in Chase, (Para. [0047, 0057, 0063] and Claims [3, 5, 12]), as mentioned above, but it is further disclosed in Sims, (Fig. 1 and Para. [0063]), discloses that the hazard warning is only received within set transmission range.
However the combination of Yabuuchi, Chase, Rubin, Popple and Sims altogether fails to disclose the limitations “receiving, in response to providing the encrypted data, further additional data from the second of the plurality of external communication components, wherein the further additional data indicates: a pathway along roadways to provide the emergency vehicle priority over the vehicular entity and additional vehicular entities;”

Regarding claim 16, Yabuuchi (US 2019/0335304 A1) teaches an apparatus, comprising (Yabuuchi, Fig. 3 illustrates an In-vehicle communication apparatus): 
a hardware processor (Yabuuchi, Fig. 3 illustrates a processing unit 11); and 
a plurality of external communication components each coupled to the hardware processor, wherein: each of the plurality of external communication component are configured to (Yabuuchi, Fig. 3 illustrates an in-vehicle communication unit 13, vehicle-vehicle communication unit 14 and road-vehicle communication unit 15, which are coupled to processing unit 11):  CLIENT NO: 2018-0274.00/US26 
BCH Docket No. 1003.0640001generate an external private key, an external public key, an external identification, and an external certificate (Yabuuchi, Para. [0010], discloses that the in-vehicle communication apparatus has a key generation processing unit that generates a set of a private key and a public key. Where the request processing unit of the in-vehicle communication apparatus transmits the generated public key together with the creation request for the certificate information to the server apparatus, and the creation processing unit of the server apparatus creates the certificate information on the basis of the public key provided by the in-vehicle communication apparatus, and see also Para. [0004], discloses to generate a vehicle ID); 
provide the external public key, the external identification, the external certificate, and Yabuuchi, Para. [0004], discloses to generate and transmit the vehicle ID in addition to transmission data, and see also Para. [0005], discloses that the in-vehicle communication apparatus attaches an electronic signature including its own public key information and certificate information issued by the sub-certificate authorities to data to be transmitted by the in-vehicle communication apparatus to another in-vehicle communication apparatuses); 
receive a vehicular public key and vehicular data from at least one of the plurality of vehicular communication components (Yabuuchi, Para. [0041], discloses that the in-vehicle communication apparatus 10, in the case of transmitting data to another apparatus by communication such as vehicle-vehicle or road-vehicle ); 
receive, in response to providing the data, additional data from the at least one of the plurality of vehicular communication components (Yabuuchi, Para. [0052], discloses that the vehicle-vehicle unit 14 performs data transmission to other in-vehicle communication apparatuses 10 by outputting a signal obtained through modulating data for transmission provided by the processing unit 11 from an antenna, and also receives data from other in-vehicle communication apparatuses 10 by demodulating signals received with the antenna and provides the received data to the processing unit 11. Note that an electronic signature generated using the key information 12a and the certificate information 12b stored in the storage unit 12 is attached to data that is transmitted by the vehicle-vehicle unit 14, and see also Para. [0049], discloses that where the key information 12a includes information on the private key and public key of the in-vehicle communication apparatus 10 itself that are required in communication. The certificate information 12b is certificate information issued by the certificate information issuing system 5, and is certificate information certifying the validity of the public key of the key information 12a, or see also Para. [0053], which discloses road-vehicle data transmission),
However Yabucchi fails to explicitly disclose the limitations “wherein: the plurality of external communication components are located at contiguous locations on a road; and the plurality of external communication components are configured to provide continuous and repeated information that indicates a characteristic of the road based on the contiguous locations of the plurality of external communication components, wherein the characteristic comprises one of straightness, an approaching curve, an upcoming lane change, or a detour; each of the plurality of external communication components are configured to: wherein the vehicular data comprises a digital signature and a request to perform an action by the external communication component; encrypt data using the vehicular public key; provide the encrypted data to the at least one of the plurality of vehicular communication components and perform the requested action, wherein the encrypted data indicates: an approaching emergency vehicle; and a pathway along roadways to provide the emergency vehicle priority over the vehicles each associated with a different respective one of the plurality of vehicular communication components; verify an identity of the at least one vehicular communication component using the vehicular data, wherein verification of the identity of the vehicular communication component prevents repudiation of the request to perform the action; wherein the additional data is encrypted using the external public key; and decrypt the additional data using the external private key.”
But Chase (US 2018/0335781 A1) from the same field of technology teaches wherein: the plurality of external communication components are located at contiguous locations on a road; and the plurality of external communication components are configured to provide continuous and repeated information that indicates a characteristic of the road based on the contiguous locations of the plurality of external communication components, wherein the characteristic comprises one of straightness, an approaching curve, an upcoming lane change, or a detour (Chase, Figs. 3A-3B and Para. [0027, 0045-0047 and 0062], discloses a ); 
provide the continuous and repeated information to a plurality of vehicular communication components (Chase, Para. [0062], discloses that, as with tunnels, there are many highway exits that are, in reality, multiple exits joined with one common off-ramp. There are times when these configurations can be challenging even to a ),
verify an identity of the at least one vehicular communication component, wherein verification of the identity of the vehicular communication component prevents repudiation of the request to perform the action (See Chase, Para. [0055 and 0031], discloses that for public facilities, such as parking garages, payment accounts would be set up and upon entry of an autonomous vehicle 110, the vehicle's BBIS transmitter would send the garage beacon 120 the vehicle's identity code which would be passed along to the facility's access/billing system. When the aforementioned vehicle 110 exited the facility, the BBIS garage beacon 120 would again request the vehicle's identity information to calculate the duration of stay and complete the billing for that parking session. By having the BBIS equipment directly communicate with a site's access control system, it eliminates the need for a host vehicle to be equipped with multiple radio access transmitters, proximity cards, access transponders, etc. A BBIS beacon 120 installed at a parking garage or parking lot could prevent an autonomous vehicle 110 from entering any parking facility that was "full" and had no remaining parking capacity. In addition to the entry denial, the BBIS garage beacon 120 could optionally send further guidance information to an autonomous vehicle 110 that would );
provide the encrypted data to the at least one of the plurality of vehicular communication components and perform the requested action (See Chase, Para. [0015], discloses that a BBIS can also simultaneously supply an autonomous vehicle with encrypted pre-determined suggested action responses, as necessary. Therefore, BBIS beacons, both stationary and mobile, can provide situation-specific information, preferably with well-reasoned and optimum action guidance instructions, such as, for example, a preferable detour when there is a road closure due to an accident or an obstruction in the road. Such action guidance instructions may be pre-set or pre-programmed and already be located inside a beacon or the autonomous vehicle operating system, and can be supplied to the autonomous vehicle when the specific situation arises);
However Yabuuchi as modified by Chase fails to explicitly disclose the limitations “each of the plurality of external communication components are configured to: wherein the vehicular data comprises a digital signature and a request to perform an action by the external communication component; encrypt data using the vehicular public key; wherein the encrypted data indicates: an approaching emergency vehicle; and a pathway along roadways to provide the emergency vehicle priority over the vehicles each associated with a different respective one of the plurality of vehicular communication components; wherein the additional data is encrypted using the external public key; and decrypt the additional data using the external private key.”
But Rubin (US 2013/0293394 A1) from the same field of technology teaches encrypt data using the vehicular public key; provide the encrypted data to the least one of the plurality of vehicular communication components (Rubin, Para. [0199 and 0572], discloses to encrypting the messages using the recipient’s PLI public key, wherein the messages comprises sub-messages that contain V2V information or implementing a V2V application layer functionality); 
wherein the additional data is encrypted using the external public key; and decrypt the additional data using the external private key (Rubin, Para. [0572], discloses that the sender is configured to encrypt the message using a recipient’s PLI public key, and send the message via the V2V system, and the recipient is configured to decrypt the message using a recipient’s private key).  
However Yabuuchi as modified by Chase in view of Rubin fails to explicitly disclose the limitations “wherein the vehicular data comprises a digital signature and a request to perform an action by the external communication component; wherein the encrypted data indicates: an approaching emergency vehicle; and a pathway along roadways to provide the emergency vehicle priority over the vehicles each associated with a different respective one of the plurality of vehicular communication components;”
But Luo (2019/0120964 A1) from the same field of technology teaches wherein the vehicular data comprises a digital signature and a request to perform an action by the external communication component; provide the encrypted data to the at least one of the plurality of vehicular communication components and perform the requested action (Luo, Para. [0033], disclose that data may be transmitted based on a vehicle-to-vehicle (V2V) protocol in which encryption is already defined (e.g., the data may be encrypted or the data may include a digital signature), and see also Para. [0026], discloses that the vehicle may broadcast discovery information and/or a request for discovery information in order to identify neighboring vehicles in a vicinity of the vehicle, and/or see also Para. [0019], discloses that in the discovery phase, vehicles may receive and broadcast the above-described discovery information and/or send out/respond to requests for the above-described discovery information in order to identify surrounding vehicles…. In some examples, a given vehicle may be in a continuous discovery state (to perform actions for the discovery phase)); 
However Yabuuchi as modified by Chase in view of Rubin and Luo fails to explicitly disclose the limitations “wherein the encrypted data indicates: an approaching emergency vehicle; and a pathway along roadways to provide the emergency vehicle priority over the vehicles each associated with a different respective one of the plurality of vehicular communication components;”
But Popple (US 2017/0124864 A1) from the same field of technology teaches Popple, Para. [0036], discloses an emergency vehicle message: Emergency vehicles (ambulance, fire truck, police vehicle, etc.) transmit wireless messages when they are moving to an emergency (i.e., when );
However the combination of Yabuuchi, Chase, Rubin, Luo and Popple altogether fails to disclose the limitations “wherein the encrypted data indicates: a pathway along roadways to provide the emergency vehicle priority over the vehicles each associated with a different respective one of the plurality of vehicular communication components”.

Regarding claim 21, Yabuuchi (US 2019/0335304 A1) teaches a system, comprising: a vehicular apparatus, comprising (Yabuuchi, Fig. 3 illustrates an In-vehicle communication apparatus): 
a vehicular hardware processor (Yabuuchi, Fig. 3 illustrates a processing unit 11); and 
a vehicular communication component coupled to the vehicular hardware processor (Yabuuchi, Fig. 3 illustrates an in-vehicle communication unit 13, vehicle-vehicle communication unit 14 and road-vehicle communication unit 15, which are coupled to processing unit 11) and configured to generate a vehicular private key, a vehicular public key, and a vehicular digital signature (Yabuuchi, Para. [0010], discloses that the in-vehicle communication apparatus has a key generation processing unit that generates a set of a private key and a public key, and see also Para. [0052], discloses to generate an electronic signature in a vehicle-to-vehicle communication); and 
a plurality of external apparatuses each coupled to a transportation assistance entity (Yabuuchi, Fig. 1, illustrates a vehicle-vehicle ‘in vehicle communication apparatus 10’ and a road-vehicle ‘roadside communication apparatus 3’. ), 
an external hardware processor (Yabuuchi, Fig. 3 illustrates a processing unit 11); and 
an external communication component coupled to the external hardware processor and configured to (Yabuuchi, Fig. 3 illustrates an in-vehicle communication unit 13, vehicle-vehicle communication unit 14 and road-vehicle communication unit 15, which are coupled to processing unit 11): 
generate an external private key and an external public key (Yabuuchi, Para. [0010], discloses that the in-vehicle communication apparatus has a key generation processing unit that generates a set of a private key and a public key); 
receive the vehicular public key and the vehicular digital signature (Para. [0005, 0041 and 0043], discloses that the in-vehicle communication apparatus attaches an electronic signature including its own public key information to another in-vehicle communication apparatus); and 
wherein the vehicular communication component is further configured to (Yabuuchi, Fig. 3 illustrates a vehicle-vehicle communication unit 14 and road-vehicle communication unit 15, which are coupled to processing unit 11):
receive the external public key and external data (Yabuuchi, Para. [0041], discloses that the in-vehicle communication apparatus 10, in the case of transmitting data to another apparatus by communication such as vehicle-vehicle or road-vehicle communication, transmits transmission data to the other apparatus with an electronic ); 
wherein the external communication component is further configured to (Yabuuchi, Fig. 3 illustrates a vehicle-vehicle communication unit 14 and road-vehicle communication unit 15, which are coupled to processing unit 11): 
However Yabuuchi fails to explicitly disclose limitations “wherein each of the plurality of external apparatuses: are located at contiguous locations on a road; are configured to provide continuous and repeated information that indicates a characteristic of the road based on the contiguous locations of the plurality of external apparatuses, wherein the characteristic comprises one of straightness, an approaching curve, an upcoming lane change, or a detour; and encrypt external data using the vehicular public key; encrypt vehicular data using the external public key, wherein the encrypted vehicular data comprises a request to perform an action; and decrypt the external data using the vehicular private key; and receive the encrypted vehicular data; decrypt the vehicular data using the external private key; verify an identity of the vehicular communication component; in response to verifying the identity, perform the action, wherein verification of the identity of the vehicular communication component prevents repudiation of the request by the vehicular communication component to perform the action; and send additional encrypted data to the vehicular communication component, wherein the additional encrypted external data indicates: an approaching emergency vehicle; and a pathway along roadways to provide the emergency vehicle priority over a plurality of vehicles where the vehicle apparatus is associated with one of the plurality of vehicles.”
wherein each of the plurality of external apparatuses: are located at contiguous locations on a road; are configured to provide continuous and repeated information that indicates a characteristic of the road based on the contiguous locations of the plurality of external apparatuses, wherein the characteristic comprises one of straightness, an approaching curve, an upcoming lane change, or a detour (Chase, Figs. 3A-3B and Para. [0027, 0045-0047 and 0062], discloses a temporary BBIS beacon 120C could also be used to provide specific detail to passing BBIS-equipped vehicles. In this regard, the temporary beacon 120C would generally operate in the same fashion as a stationary beacon 120A, but could be provided in a traffic cone, temporary signage or an emergency light or flare, positioned as necessary by police or construction crews, to provide alerts and recommended command guidance--such as, "Local Traffic Only", "No Through Traffic", "Detour Routes", etc. Further, if there is construction or a disabled vehicle, for example, and the travel lanes are shifted from the ordinary layout of the road--and thus contrary to what would be programmed in a standard GPS signal--the temporary BBIS beacon 120C could guide the vehicle 110 along a detour route or assist with a lane shift to avert posing a danger to a construction crew, a parked emergency vehicle, or a disabled vehicle on the side of a road. In the event a dangerous local condition such as downed high-voltage wires or large trees across a roadway were to occur that could not be fixed for an extended time frame (such as in the aftermath of a major storm), temporary BBIS beacons 120C, 120D could be manually placed near the hazardous location and preferably preprogrammed to automatically create a "do not enter" zone around the problem. Optionally, the BBIS ); and
Chase, Para. [0015], discloses that a BBIS can also simultaneously supply an autonomous vehicle with encrypted pre-determined suggested action responses, as necessary. Therefore, BBIS beacons, both stationary and mobile, can provide situation-specific information, preferably with well-reasoned and optimum action guidance instructions, such as, for example, a preferable detour when there is a road closure due to an accident or an obstruction in the road. Such action guidance instructions may be pre-set or pre-programmed and already be located inside a beacon or the autonomous vehicle operating system, and can be supplied to the autonomous vehicle when the specific situation arises); and
verify an identity of the vehicular communication component; and in response to verifying the identity, perform the action, wherein verification of the identity of the vehicular communication component prevents repudiation of the request by the vehicular communication component to perform the action (See Chase, Para. [0055 and 0031], discloses that for public facilities, such as parking garages, payment accounts would be set up and upon entry of an autonomous vehicle 110, the vehicle's BBIS transmitter would send the garage beacon 120 the vehicle's identity code which would be passed along to the facility's access/billing system. When the aforementioned vehicle 110 exited the facility, the BBIS garage beacon 120 would again request the vehicle's identity information to calculate the duration of stay and ).
However Yabuuchi as modified by Chase fails to explicitly disclose “encrypt external data using the vehicular public key; encrypt vehicular data using the external public key, decrypt the external data using the vehicular private key; and receive the encrypted vehicular data; decrypt the vehicular data using the external private key; send additional encrypted data to the vehicular communication component, wherein the additional encrypted external data indicates: an approaching emergency vehicle; and a pathway along roadways to provide the emergency vehicle priority over a plurality of vehicles where the vehicle apparatus is associated with one of the plurality of vehicles.”
But Rubin (US 2013/0293394 A1) from the same field of technology teaches encrypt external data using the vehicular public key; encrypt vehicular data using the external public key (Rubin, Para. [0199 and 0572], discloses to encrypting the messages using the recipient’s PLI public key, wherein the messages comprises sub-), 
decrypt the external data using the vehicular private key; and receive the encrypted vehicular data; decrypt the vehicular data using the external private key (Rubin, Para. [0572], discloses that the sender is configured to encrypt the message using a recipient’s PLI public key, and send the message via the V2V system, and the recipient is configured to decrypt the message using a recipient’s private key)).  
However Yabuuchi as modified by Chase in view Rubin fails to explicitly disclose “send additional encrypted data to the vehicular communication component, wherein the additional encrypted data indicates: an approaching emergency vehicle; and a pathway along roadways to provide the emergency vehicle priority over a plurality of vehicles where the vehicle apparatus is associated with one of the plurality of vehicles.”
But Popple (US 2017/0124864 A1) from the same field of technology teaches send Popple, Para. [0036], discloses an emergency vehicle message: Emergency vehicles (ambulance, fire truck, police vehicle, etc.) transmit wireless messages when they are moving to an emergency (i.e., when their siren is activated). When vehicles receive these messages, they may react by moving to the side of the road in a timely manner with the message received).
send additional encrypted data to the vehicular communication component, wherein the additional encrypted data indicates: a pathway along roadways to provide the emergency vehicle priority over a plurality of vehicles where the vehicle apparatus is associated with one of the plurality of vehicles”
Furthermore, the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). The grounds of claim rejection was reconsidered and withdrawn based on the substance of applicant’s amendments, remarks and arguments (see arguments/remarks, filed on 12/17/2020, pages 11-20), as such the reasons for allowance are in all probability evident from the record.
The closest cited prior arts, such as Thomas, Alex (US 20120249343 A1) is generally directed towards a system having a transmitter and a mobile vehicular unit, communicating both general and direction-based data, specifically filtered for and relevant only to vehicle heading direction; Elsheemy, Mohamed Roshdy (US 10217357 B1) relates generally to traffic control systems and more particularly to autonomous in-vehicle traffic light systems and autonomous in-vehicle road signs systems.; Bando, Mikio et al. (US 20140316635 A1) relates to a system in which moving objects, such as an automobile and a train, travel autonomously; IDEGUCHI, Kota et al. (US 20180006810 A1) relates to an information sharing system, a computer, and an information sharing method.; Gehlen, Guido et al. (US 20120202495 A1) relates to a system for providing a localized information service using an infrastructure of a cellular communication network, to a method for operating a system that provides a localized 
However, all the above cited references/prior arts including Yabuuchi, Chase, Rubin, Luo, Sims and Popple, and also including the closest cited prior arts either taken alone or in combination neither anticipate nor renders obvious the claimed subject matter of the instant application that is taken as a whole including the amended functional limitation incorporated in independent claims 1, 9, 16 and 21.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI CHEEMA, whose contact number is 571-272-1239. The examiner can normally be reached on Mon-Fri: 8AM – 4PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on 571-272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).If you would like assistance from a USPTO 


/ALI CHEEMA/
Examiner, Art Unit 2433	

/SAMSON B LEMMA/Primary Examiner, Art Unit 2498